CALLAHAN, Circuit Judge,
dissenting, in part.
CALLAHAN, Circuit Judge.
I respectfully dissent from the majority’s decision. Although I agree with my colleagues’ affirmance of the summary judgment on behalf of the officers for actions they took up to the handcuffing of Ross, I disagree with the conclusion that there is a triable issue of fact as to the force used thereafter.
Under the totality of the circumstances, the officers did not use excessive force. Any scraping of Ross’ face in the gravel was incidental to the struggle to subdue a struggling arrestee. The officers were faced with a highly recalcitrant and confrontational individual in a volatile and rapidly evolving situation. The record un-disputedly shows that Ross grabbed Lieutenant Diaz’s gun belt, a life-threatening action that would lead a reasonable officer to believe that an arrestee intended to use the gun against him. Ross’ son Benjamin, *30in spite of being handcuffed, at least once tried to escape during the incident.
The entire encounter transpired in a parking lot that happened to have a gravel surface, where it was likely that scraping would occur. The majority has already concluded that the police acted reasonably when they allegedly punched Ross in the face, kneed him in the chest (perhaps breaking one or more of his ribs), and handcuffed him. Yet, the majority would characterize the scraping from the gravel, which is de minimus by comparison, as evidence of excessive force.
In addition, the majority’s disposition conflicts with the most recent law of this circuit. In Butler v. Cervantes, 370 F.3d 956 (9th Cir.2004), this court held:
[I]f a defendant moving for summary judgment has produced enough evidence to require the plaintiff to go beyond his or her pleadings, the plaintiff must counter by producing evidence of his or her own. If in that circumstance the plaintiff fails to produce evidence, the district court is not required (or even allowed) to assume that the challenged factual allegations in the plaintiffs complaint are true.
At least two backup officers and two additional eyewitnesses testified that force was not used against Ross after he was handcuffed, and that Ross continued to struggle throughout the incident. Under Butler, this evidence is sufficient to require Ross to go beyond his allegations and produce contrary factual evidence to support his statements that excessive force was used after handcuffing.
The majority focuses on Ross’ deposition testimony that he stopped resisting after he grabbed the officers’ wrists to support allegations that he was passive once handcuffed. According to the majority, Ross’ testimony indicated that “after he reached for Diaz’s gun belt and touched it, and while he was on his back with Diaz ‘astraddle him,’ he said (apparently to himself) ‘Oh, and I just relaxed. I said let them do what they’re going to do.” ’ Because this testimony is just a reiteration of the kind of conclusory statements contained in Ross’ complaint, it cannot create a genuine issue of material fact. See Barnes v. Arden Mayfair Inc., 759 F.2d 656, 680-81 (9th Cir.1985).
The majority attempts to buttress Ross’ account by cherry-picking corroborative statements from the record. When viewed in its entirety, however, the record does not yield a triable issue so much as it indicates that though Ross may have momentarily stopped resisting the officers when the wind was knocked out of him by the knee kick from Lieutenant Diaz, he continued to struggle after he was handcuffed.
Although Lieutenant Diaz indicated that the knee kick had the “desired effect” in subduing Ross so he could be handcuffed, he explicitly stated in police reports that Ross continued to struggle afterward: “Ofc. Quinlan and I had to complete the handcuffing of Mr. Roy Ross and watch Mr. Benjamin Ross at the same time. During the struggle, I had called for backup and Ofc. Wuitschick and C/O Salinas arrived to assist. Mr. Roy Ross continued to struggle and we placed him in the back of the patrol unit.” This account is corroborated by the deposition testimony of the backup officers and eyewitnesses. Thus, Lieutenant Diaz’s testimony does not provide evidentiary support for Ross’ statements; it negates them.
In sum, Ross’ conclusory statements of what he allegedly said to himself is not sufficient under Butler to rebut the evidence that Ross struggled against the officers after he was handcuffed. Accordingly, the officers are entitled to immunity. *31Any scraping of Ross’ face in the gravel was de minimus and incidental to the officers’ legitimate efforts to gain control of an angry and dangerous individual in a highly charged situation.
For the foregoing reasons, I dissent.